Citation Nr: 1007985	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  02-04 167	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral degenerative joint disease prior to January 2, 
2001, and in excess of 40 percent thereafter.

2.  Entitlement to a compensable rating for recurrent 
bursitis of the shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1960 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2001 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued a 20 percent disability rating for 
lumbosacral degenerative joint disease.  An increased rating 
of 40 percent, effective January 2, 2001, was granted by an 
August 2002 rating decision.

In June 2003, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is in the claims file.

This case was previously before the Board in February 2003, 
when it was remanded for a Travel Board hearing; in January 
2004, when it was remanded for VCAA notice; and in October 
2008, when it was remanded for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that there has, as yet, been no consideration 
or adjudication of the implied claim for total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) raised by the increased rating 
claim.  Therefore, it is referred to the RO for appropriate 
action.  In addition, the Board notes that there has not, as 
yet, been any consideration or adjudication of the 
neurological manifestations of the Veteran's low back 
disability, to include arachnoiditis, which are rated 
separately from the orthopedic manifestations addressed 
herein.  The issue of the nature and severity of the 
neurological manifestations of the Veteran's low back 
disability is likewise referred to the RO for appropriate 
action, to include a VA examination.  

The issue of entitlement to a compensable rating for 
recurrent bursitis of the shoulders is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Prior to January 2, 2001, the Veteran's lumbosacral 
degenerative joint disease was manifested by low back pain 
and muscle spasm on extreme forward bending.

2.  Since January 2, 2001, the Veteran's lumbosacral 
degenerative joint disease has been manifested by marked 
limitation of motion with osteoarthritic changes and 
narrowing or irregularity of the joint space.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral degenerative joint disease prior to January 2, 
2001, and in excess of 40 percent thereafter, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to 
September 26, 2003), Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Codes 5242 and 5243 (effective 
September 26, 2003, and currently).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters 
dated in March 2004, October 2004, and December 2008.  The 
notice included the type of evidence needed to substantiate 
the claims for increase, namely, evidence that the 
disabilities had increased in severity and the effect that 
worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in August 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained pertinent VA and 
private medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

The Veteran was afforded VA examinations in June 2001, May 
2005, and January 2009 in relation to his claim for increased 
rating of the low back disability.  The Board notes that the 
VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative 
medical evidence adequate for rating purposes.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

B.  Factual Background

Service connection for degenerative arthritis of the lumbar 
spine with associated radiculopathy was granted effective 
August 1983, and a 20 percent disability rating was assigned.  
In January 2001, the Veteran filed a claim for increased 
rating.

In June 2000, the Veteran underwent an MRI of the lumbar 
spine which showed extensive degenerative changes, narrowing 
of the neural foramina bilaterally at L4-5 secondary to 
hypertrophic degenerative changes, and slight irregularity of 
disc contour at L3-4 with slight right-sided paracentral 
protrusion.  No frank herniated nucleus pulposus fragments 
were seen.

On a July 2000 visit to a private physician, the Veteran 
reported a six month history of burning and tingling in his 
feet and occasional low back pain which was not significant 
and did not radiate.  On physical examination, straight leg 
raising caused tingling and burning in the feet and the 
Veteran exhibited diminished sensation at the L4, L5, and S1 
distributions on the left.  Complete loss of the L4-5 disc 
with lateral listhesis, degenerative changes at other levels, 
and possible peripheral neuropathy were noted.  

On June 2001 VA examination, the examiner noted that Veteran 
had undergone a lumbar laminectomy with removal of bone spurs 
in 1992 which was repeated in 1996, with removal of all 
lamina at L3-4 and L4-5.  The Veteran complained of numbness 
and tingling in both legs and feet and a history of problems 
with right foot drop.  On physical examination, his lumbar 
ranges of motion were normal except for pain at 80 degrees of 
flexion and his reflexes were normal.

An April 2002 MRI of the entire spine showed advanced 
spondylotic changes and degenerative disc disease throughout 
the entire spine.

Social Security records indicate that the Veteran was found 
to be disabled as a result of arachnoiditis and degenerative 
disc disease.  The date of disability onset was found to be 
March 2003.  

At the June 2003 Travel Board hearing the Veteran testified 
that scar tissue from his back surgeries was the cause of his 
arachnoiditis and that he experienced sciatica. 

A March 2005 statement from the Veteran's private physician 
reported that he was disabled due to a severe chronic 
degenerative condition of the entire spine, as well as the 
strong narcotic medications he took for his pain and severe 
peripheral neuropathy secondary to arachnoiditis from the 
scar tissue and further degenerative changes of the lumbar 
spine.

On May 2005 VA examination, the examiner noted a history of 
lumbar laminectomy and discectomy in 1992 and multilevel 
complete laminectomies in 1996.  The Veteran reported daily 
pain with radiation to the right lower extremity and left hip 
which rendered him unable to sit, stand, or lay for more than 
one hour before needing to move.  He had not experienced any 
incapacitating episodes.  On physical examination, his ranges 
of motion were recorded as flexion to 45 degrees, extension 
to 20 degrees, and lateral bending to 20 degrees bilaterally.  
Straight leg raising was normal.  There was a loss of all 
lumbar lordosis and some increased weakness following 
repetitive motion in both lower extremities which was not due 
to fatigability of incoordination.   

An April 2007 treatment note from the Veteran's private 
physician stated that he was in need of a power wheelchair.

In August 2007 the Veteran underwent a surgical revision of 
previous L4-5 and L5-S1 foraminotomies on the right side due 
to right-sided sciatica and recurrent lateral recess 
stenosis.

A May 2008 MRI noted postsurgical changes in the lower lumbar 
spine with increased levoscoliosis of the lumbosacral spine 
since the previous study.  An irregularity at the L2-3 
interspace which was likely degenerative was also seen.

On January 2009 VA examination, the Veteran provided a 
history of low back pain beginning in 1960 with subsequent 
surgeries in 1992, 1996, and 2007.  His primary complaint was 
constant low back pain radiating to both lower extremities.  
He walked with the assistance of a cane and could only walk 
for about 300 feet.  After 15 minutes of sitting he needed to 
get up and move in order to relieve his pain.  He had not 
experienced any periods of incapacitation in the previous 12 
months.  On physical examination he walked with a definite 
antalgic gait and exhibited a loss of all normal lumbar 
lordosis.  His ranges of motion were extension to 0 degrees, 
flexion to 45 degrees, lateral flexion to 10 degrees 
bilaterally, and rotation to 10 degrees bilaterally.  He 
exhibited no pain on straight leg raising and his reflexes 
and motor function were good.  There was no increased 
limitation of motion due to pain, weakness, fatigability, or 
incoordination after repetitive use.  

C.  Legal Criteria 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

As noted above, the RO has assigned staged ratings for the 
low back disability, and both "stages" will be addressed in 
turn.  

The Veteran's claim for increased rating of his low back 
disability was filed in January 2001.  The criteria for 
rating a disability of the spine were amended in September 
2002 and again in September 2003.  The Board is required to 
consider the claim in light of both the old and new criteria 
to determine whether an increase is warranted.  If the 
amended rating criteria are favorable to the claim, the 
amended criteria can be applied only from and after the 
effective date of the regulatory change.  VAOPGCPREC 3-2000.

Rating for Limitation of Motion 

Prior to September 2003, limitation of motion of the lumbar 
spine was rated under Diagnostic Code 5292, which assigned a 
20 percent rating for moderate limitation of motion and a 40 
percent rating for severe limitation of motion.  Another 
potentially applicable Diagnostic Code was Diagnostic Code 
5295, for lumbosacral strain, which assigned a 20 percent 
rating for muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position, 
and a (maximum) 40 percent rating for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
with positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space; or some of the above with abnormal mobility on 
forced motion.  

Also potentially applicable was Diagnostic Code 5289 for 
unfavorable ankylosis of the lumbar spine.  As there is no 
evidence or allegation that the Veteran's spine is ankylosed, 
either favorably or unfavorably, this rating criteria is 
inapplicable.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old Diagnostic Codes 5289, 5292, and 5295.  
Diagnostic Codes 5289 and 5292 were eliminated and the 
criteria for rating limitation of motion of the lumbar were 
incorporated in the General Rating Formula.  Diagnostic Code 
5295 was renumbered as Diagnostic Code 5237 and the criteria 
for rating lumbosacral strain were also incorporated in the 
General Rating Formula.  

Under the General Rating Formula, the criteria for a 20 
percent disability rating are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula provide 
further guidance in rating diseases or injuries of the spine.  
Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
also Plate V, 38 C.F.R. § 4.71a.  Note (4) provides that the 
rater is to round each range of motion measurement to the 
nearest five degrees.  Note (5) provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  38 
C.F.R. § 4.71a.

Rating for Degenerative Disc Disease 

Prior to September 2002, degenerative disc disease or 
intervertebral disc syndrome was rated under Diagnostic Code 
5293.  Under Diagnostic Code 5293, the criteria for a 20 
percent rating was moderate, recurring attacks; a 40 percent 
rating was assigned for severe, recurring attacks with 
intermittent relief;  while intervertebral disc syndrome that 
resulted in pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating. 

In September 2002, Diagnostic Code 5293 was amended and 
degenerative disc disease was rated on the total duration of 
incapacitating episodes.  The criteria for a 20 percent 
rating are incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent disability rating is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent disability rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.  

An incapacitating episode is a period of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Note (1) to Diagnostic Code 5243 
(formerly Diagnostic Code 5293), 38 C.F.R. § 4.71a.

In September 2003 and currently, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  The criteria for rating 
degenerative disc disease, or intervertebral disc syndrome, 
based on the total duration of incapacitating episodes was 
incorporated in the Formula for Rating Intervertebral Disc 
Syndrome, but there was no change in the rating criteria.  

D.  Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

Prior to January 1, 2001

In a claim for increased rating, the effective date of any 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, it will be the date of receipt of the claim.  
38 U.S.C.A. § 3.400(o) (2009).  Hence, although the Veteran's 
claim for increased rating was filed in January 2001, a 
determination must be made as to whether entitlement to a 
rating in excess of 20 percent existed at any point in the 
year prior to the date of the claim.

Prior to January 2001, the evidence shows that the Veteran's 
primary disability manifestations were low back pain with 
tingling and burning in his feet, as well as degenerative 
changes in his lumbar spine shown on imaging studies.  On VA 
examination as late as June 2001, the Veteran's spinal range 
of motion was normal as were his reflexes.  These symptoms 
most closely correspond with the 20 percent disability rating 
assigned under Diagnostic Code 5295 based on muscle spasm on 
extreme forward bending.  A rating in excess of 20 percent 
under Diagnostic Code 5295 is not shown as there was no 
marked limitation of forward bending, nor loss of lateral 
motion.  

A higher rating under Diagnostic Code 5292 is likewise not 
warranted, as extreme limitation of motion was not shown.  As 
discussed above, a rating under Diagnostic Code 5289 is not 
applicable as there is no evidence of ankylosis, either 
favorable or unfavorable, of the Veteran's spine.

A rating higher than 20 percent under Diagnostic Code 5293 is 
also not warranted, particularly given the Veteran's report 
to a private physician in July 2000 that his back pain was 
occasional and not significant.

Based on the foregoing, a disability rating in excess of 20 
percent for the Veteran's low back disability prior to 
January 1, 2001, is not warranted.

Since January 1, 2001

An increased rating of 40 percent was assigned to the 
Veteran's low back disability effective January 1, 2001.  The 
evidence shows that as of that date, the Veteran's low back 
disability has been characterized by advanced degenerative 
changes shown on imaging studies, limitation of motion to 
less than 60 degrees on examination, a loss of lumbar 
lordosis, and a disability determination by the Social 
Security Administration.  This is indicative of a disability 
picture more closely corresponding to a 40 percent disability 
rating under Diagnostic Code 5295, the criteria in effect 
prior to September 2003.

A disability rating in excess of 40 percent under the former 
rating criteria is not warranted as 40 percent was the 
maximum disability rating under Diagnostic Codes 5292 and 
5295, and unfavorable ankylosis was not shown.

Nor is a rating in excess of 40 percent under Diagnostic Code 
5293 warranted, as pronounced disability wit persistent 
symptoms of sciatica were not demonstrated prior to the 
changes to the rating criteria in September 2002.  While the 
Veteran has exhibited neurological symptoms, those symptoms 
have not been localized to the site of any particular 
diseased disc; rather, they have been diffuse in nature.  As 
such, the Board finds that they are more appropriately 
addressed by a separate rating as directed by Note (1) to the 
General Rating Formula. 

Under the current rating criteria, whether those related to 
limitation of motion or those related to incapacitating 
episodes resulting from intervertebral disc syndrome, a 
disability rating in excess of 40 percent is also not 
warranted.  (As noted above, neurological manifestations of a 
low back disability are rated using separate criteria, and 
are referred to the RO for appropriate action.)  In order to 
warrant the next higher (50 percent) disability rating under 
the General Rating Formula, unfavorable ankylosis of the 
entire thoracolumbar spine must be shown.  As ankylosis of 
the Veteran's spine, whether favorable or unfavorable, has 
not been shown, an increased rating under the General Rating 
Formula is not warranted.  A rating for intervertebral disc 
disease is based on incapacitating episodes and the next 
higher (60 percent rating) would require incapacitating 
episodes with a total duration of at least 6 weeks over the 
past 12 months.  However, as the Veteran has denied 
experiencing any incapacitating episodes, an increased rating 
under Diagnostic Code 5243 is also not warranted.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  While the record 
indicates that the Veteran is unable to work as a result of 
his service-connected disability, this factor is more 
appropriately addressed by adjudication of the implied claim 
for TDIU and the adjudication of the need for evaluation of 
the neurological manifestations of the disability referred to 
in the introduction, because the disability picture is 
otherwise not outside that depicted by the rating criteria.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 20 percent for lumbosacral degenerative 
joint disease prior to January 2, 2001, and in excess of 40 
percent thereafter, is denied.


REMAND

The Board notes that from the date of service connection, the 
Veteran's disability has been characterized as "degenerative 
arthritis, lumbosacral spine with associated radiculopathy 
and recurrent bursitis, shoulders," but has been rated based 
solely on the low back disability.  As the condition of 
recurrent bursitis of the shoulders is clearly separate and 
distinct from the low back disability, the Board has 
recharacterized the issue accordingly.  

A review of the claims file indicates that the Veteran 
provided some testimony regarding his shoulder disability at 
the June 2003 Travel Board hearing.  However, the shoulder 
disability has never been separately addressed in the rating 
decisions, in the statements of the case, or in the previous 
Board remands.  

Affording the Veteran the benefit of the doubt, the Board 
interprets the Veteran's Notice of Disagreement with the July 
2001 rating decision which continued the initial rating 
assigned to the combined disabilities of low back 
degenerative arthritis and recurrent bursitis of the shoulder 
as addressing both disabilities.  Therefore, a statement of 
the case which addresses entitlement to a compensable rating 
for recurrent bursitis of the shoulders is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of 
entitlement to a compensable rating for recurrent 
bursitis of the shoulders.  The Veteran should be 
apprised of his right to submit a substantive appeal as 
to this issue and to have his claim reviewed by the 
Board.  Only if the Veteran timely perfects his appeal 
as to this issue, undertake any and all development 
deemed essential and re-adjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


